Citation Nr: 1823099	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from November 8, 1985 to February 20, 1986.  He subsequently had additional periods of ACDUTRA and/or INACDUTRA.   

These matters are before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded this appeal for additional development.  There is substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2015, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.  In January 2018, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the August 2015 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the appeal as to the above-referenced issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required in regard to the Veteran's claims for service connection for hearing loss and tinnitus.

The Veteran asserts that he developed bilateral hearing loss and tinnitus secondary to in-service noise exposure.  Such exposures reportedly occurred in 1994 or 1995 during the Gulf War when a member of his squad fired a round before the rest of the team was notified and had ear protection in place and also during field training and operations due to his MOS.  He reports hearing loss that has worsened since service.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385

The Veteran was afforded a VA examination in October 2009.  He was shown to have right ear hearing loss in accordance with VA standards at that time.  See 38 C.F.R. § 3.385.  Left ear hearing loss was not shown to be present in accordance with VA standards, and the examiner noted that the Veteran had no complaints of tinnitus.  With respect to right ear hearing loss, the examiner noted that in-service audiograms dated in 1985, 1989, and 1993 were normal.  

In March 2010, a different VA examiner reviewed the Veteran's records and stated that the Veteran's right ear hearing loss was not caused by military noise exposure because his separation examination was normal and literature does not support delayed onset hearing loss from noise exposure.  

The March 2010 VA examiner's opinion is inadequate because she notes that the Veteran's separation examination was normal, but there is no separation examination contained in his service treatment records.  Further, she failed to acknowledge pertinent information contained in the service treatment records, to include the Veteran's complaints of right ear pain in December 1985, audiometric findings of hearing loss on periodic examination in July 1989, and complaints of hearing loss (trouble hearing low noises) on periodic examination in November 1993.  In particular, at Fort Benning, Georgia, on December 5, 1985, the Veteran reported that he had been exposed to noise two days prior without ear protection.  The assessment was sequelae of loud noise exposure.  Further, on periodic examination on July 16, 1989, the Veteran was shown to have hearing loss in accordance with VA standards in both ears.  Right ear testing indicated 0 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  Left ear testing indicated 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 50 decibels at 4000 Hertz.  Finally, on periodic examination on November 7, 1993, the Veteran complained of trouble hearing low noises.
 
In addition, in November 2017 the Veteran's representative submitted information from a publication by S. Kujawa indicating the possibility of delayed onset hearing loss.  See Informal Hearing Presentation, dated November 17, 2017.

In view of the foregoing, remand is required in order to obtain an additional medical opinion concerning the etiology of the Veteran's right ear hearing loss.  As the Veteran testified in August 2015 that he does in fact have symptoms of tinnitus, and because there is a possibility that he may now having a hearing loss disability in his left ear in accordance with 38 C.F.R. § 3.385, an opinion should also be obtained concerning tinnitus and any current left ear hearing loss.

Finally, the Veteran reports he was activated during the Gulf War in support of troops in Turkey.  However, service personnel records in the claims file show no such deployment.  On remand, the AOJ should associate a complete copy of the Veteran's service personnel records with the claims folder.  Efforts to determine whether he was on ACDUTRA or INACDUTRA on July 16, 1989, should be undertaken, and any additional service treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records, to include all records related to the period of time in 1995 when his National Guard unit was deployed to Turkey as a firing battery.  Efforts to verify whether the Veteran was on ACDUTRA or INACDUTRA on July 16, 1989, as well as the dates of his ACDUTRA or INACDUTRA while in Turkey in 1995, should be undertaken.

2.  Obtain the Veteran's complete service treatment records, to include, but not limited to, all entrance/periodic/separation examinations and all audiograms.

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service noise exposure. 

In providing this opinion, the examiner should address the Veteran's service treatment records showing treatment of right ear pain and sequelae of loud noise exposure on December 5, 1985; the audiogram dated July 16, 1989, showing findings of hearing loss; and the periodic examination on November 7, 1993, wherein the Veteran complained of trouble hearing low noises.  Further, the examiner should address Dr. Kujawa's research, described in the following documents: 

i.  "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth," by S. Kujawa, M.D., and M. C. Liberman (2006).  J Neurosci. 2006 Feb. 15; 26(7): 2115-2123. 

ii.  Kujawa SG, Liberman MC (2009)  Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss.  J Neurosci. 2009 Nov 11; 29(45):14077-85. 

iii.  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011)  Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift.  JARO 12:605-616.

iv.  Furman AC, Kujawa SG, Liberman MC (2013)  Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol. 110, 577-586.

v.  The notation in the Informal Hearing Presentation, dated November 17, 2017, as follows:  "Drs. Sharon G. Kujawa and M. Charles Liberman noted in their 2009 study that:  The present results contradict these fundamental assumptions by showing that reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing. The clear conclusion is that noise exposure is more dangerous than has been assumed. Moreover, lack of delayed threshold shifts after noise [exposure] has been taken as evidence that delayed effects of noise do not occur. (Humes et al., 2005)"

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




